Appeals from an order and judgment (one document) of Supreme Court, Erie County (Doyle, J.), entered October 7, 2002, which, inter alia, granted the motion to confirm the Referee’s report in these proceedings pursuant to RPTL article 7.
*1244It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court, Erie County, Doyle, J. Present — Pigott, Jr., P.J., Green, Scudder, Gorski and Hayes, JJ.